Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

This Office Action is responsive to application filed on 02/27/2020.  
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or render obvious a motivation to provide for a strain wave gearing apparatus as defined by the limitations of claims 1, 4 and 8-10, including a rigid internal gear, a flexible external gear, and a wave generator.  Claims 1 and 8 further require an elliptic outer periphery of the wave generator being is located a long distance away from the rotational axis compared to a reference ellipse in at least a partial region that does not include an intersection point with the major axis.  Claim 4 further requires the thickness of elliptic outer periphery of the wave generator being increased in a region between an intersection point with a major axis and an intersection point with a minor axis in the circumferential direction compared to an ellipse expressed by a particular equation as recited.  Claim 9 further requires the elliptic outer periphery of the wave generator being shaped such that a higher mesh ratio is achieved between the teeth of the external gear and the teeth of the internal gear than the reference ellipse regardless of shapes of the teeth of the internal and external gears.  Claim 10 further requires the elliptic outer periphery of the wave generator having a smaller curvature radius than the reference ellipse in a predetermined region adjacent to an intersection point with the major axis in the circumferential direction.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.    
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HA DINH HO/Primary Examiner, Art Unit 3658